DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 1/4/2021 is acknowledged.  Claims 1, 3-5, 10-13, and 15-21 are currently pending, with claims 19-21 withdrawn as non-elected subject matter.  Claims 1, 3-5, 10-13, and 15-18 are under examination.


Maintained Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-5, 10-13, and 15-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (US 20130157933, of record), in view of Chen et al (Adv. Drug Deliv. Rev., 2013, 65(10):1357-1369, of record), and further in view of Shen et al (US 7,943,733, of record), as set forth on pages 3-13 of the office action mailed on 10/6/2020.

	Claim 1 of the instant invention is directed to a fusion protein comprising:

				[SST-(L)x1]y1-ALB-[(L)x2-SST]y2,

	wherein SST is a human somatostatin or its analogue selected from the group consisting of octreotide, lanreotide, pasireotide, seglititde, and vapreotide;
	L is (AEAAAK)4A (SEQ ID NO: 30);
	ALB is a human albumin, and
	x1, x2, y1, or y2 is independently an integer selected from 1-6.

	Claim 3 is directed to the fusion protein of claim 1, wherein the SST is either naturally occurring or synthetically manufactured.
Claim 4 is directed to the fusion protein of claim 1, wherein the SST comprises one or more tandem repeats of a sequence encoding SST-14 or SST-28, represented by SEQ ID NOS:
17 or 18, respectively.
Claim 5 is directed to the fusion protein of claim 1, wherein the SST is SST-14 or SST-28.
Claim 10 is directed to the fusion protein of claim 1, wherein said ALB is encoded by a nucleotide sequence SEQ ID NO: 25.
Claim 11 is directed to the fusion protein of claim 1, wherein xl and x2 are each independently an integer selected from 1-5.
Claim 12 is directed to the fusion protein of claim 1, wherein y1 and y2 are each independently an integer selected from 1-5.
Claim 13 is directed to a nucleotide sequence encoding the fusion protein of claim 1.
Claim 15 is directed to the nucleotide sequence of claim 13, wherein the SST comprises one or more tandem repeats of a sequence encoding SST-14 or SST-28, represented by SEQ ID NOS: 17 or 18, respectively.
Claim 16 is directed to a plasmid construct expressing an albumin-somatostatin fusion protein comprising the fusion protein of claim 1.
Claim 17 is directed to a bacterial host cell transformed with the plasmid construct of claim 16.
Claim 18 is directed to the fusion protein of claim 1, wherein the fusion protein that is isolated and purified.

	Rosen teaches fusion proteins comprising a therapeutic protein and albumin, as well as nucleic acids encoding said fusion proteins, vectors for expressing said fusion proteins, and methods for producing said fusion proteins (see abstract).
Specifically, with respect to independent claim 1, Rosen teaches that the therapeutic protein can be somatostatin (Table 1 – p. 19, Construct IDs 2798, 2825, 2830, 2831, 2902; Table 2, paragraph 0775), and the albumin can be human serum albumin (paragraphs 0044, 0045, 0051).  Rosen also teaches that its albumin fusion proteins can comprise a linker between the albumin and the therapeutic protein (paragraph 0287), and teaches arrangements for its fusion proteins, including R1-L-R2-L-R1, wherein R1 is the therapeutic protein, L is a linker, and R2 is serum albumin (paragraph 0304).  Rosen is silent with respect to a linker peptide with the amino acid sequence A(EAAAK)4A (SEQ ID NO: 30).  However, the use of this linker in fusion proteins was known in the art at the time the instant invention was filed, as evidenced by Chen and Shen.

Chen teaches that as of 2013, -helix-forming linkers with the sequence of (EAAAK)n had been used for the construction of many recombinant fusion proteins (Chen at p. 5, 4th paragraph).  In particular, Chen teaches that the use of flexible linkers such as (EAAAK)n linkers, are useful for separating different functional domains of fusion proteins (Chen at p. 5, 5th paragraph), which can lead to increased stability of the fusion protein.  For example, (EAAAK)n linkers were used to construct a fusion of  glucanase and nd paragraph).  Chen also teaches that the expression of fusion proteins comprising (EAAAK)4 linkers was improved compared to fusions without the linker (Chen at p. 9, 4th paragraph).
Furthermore, Chen teaches that (EAAAK)n linkers can improve the bioactivity of a fusion protein.  Specifically, G-CSF-transferrin fusion proteins were constructed with (EAAAK)n linkers and a GGGGS linker, and although all of the resultant fusion proteins exhibited improved in vitro G-CSF biological activity, fusions with a (EAAAK)n linker exhibited the highest activity (Chen at p. 10, 3rd paragraph).  Notably, fusion proteins comprising human serum albumin (HSA) and interferon- were constructed with a GGGGS linker, a rigid proline-rich (PAPA) linker, and a (EAAAK)n linker.  While HSA-IFN fusions comprising the GGGGS linker exhibited a 39% increase in biological activity, fusions with an (EAAAK)n linker exhibited a 115% increase in biological activity (Chen at p.10, 4th paragraph).  Similarly, Chen teaches that the presence of a (EAAAK)n linker in a growth factor-transferin (hGH-Tf) fusion exhibited the highest receptor binding affinity, as compared to hGH-Tf fusions with other linkers, suggesting that receptor binding affinity may be greatly altered due the change in interdomain steric hindrance or interference (Chen at p. 14, 2nd – 3rd paragraphs).
Although Chen teaches the advantages of incorporation of an a-helical linker, and specifically (EAAAK)n linkers, it does not explicitly teach an A(EAAAK)4A linker.  However, Shen teaches the A(EAAAK)4A linker (see Fig. 1 of Shen, which designates this linker as the “H4” linker) and its use in fusion proteins.  Shen teaches that it is a linker which is useful in constructs for improving the expression of a fusion having a first protein domain and a second protein domain, wherein the linker is between the two domains (see paragraphs 0009-0013; claim 7)  Shen teaches that one domain can be a carrier protein selected from the group consisting of transferrin, serum albumin, and an antibody, and the second domain can be a therapeutic protein selected from a group which include a hormone (see claims 1 and 4; column 4, lines 4-19).  Shen shows that fusion proteins comprising this linker are expressed at higher levels than fusion proteins without said linker, wherein this increased expression is a result of increasing protein stability (see column 6, line 15 – column 7, line 59; Table I).  Shen also showed that fusion proteins comprising the H4 linker demonstrated higher biological activity compared to fusion proteins without the linker (column 7, lines 60-67; Table II).

With respect to the limitations of claims 3-5, Rosen teaches that the therapeutic protein (e.g. somatostatin) can be naturally occurring (paragraph 0052), as well as a recombinant protein, as the disclosure of Rosen makes numerous references to recombinant therapeutic proteins.  Rosen also teaches that the somatostatin can be Applicants’ elected species of a 14 amino acid SST protein including 14 amino 

Sequence Comparison of SEQ ID NO: 17 with SEQ ID NO: 650 of US20050054570 (US Application No. 10/775,180)

US-10-775-180-650
; Sequence 650, Application US/10775180
; Publication No. US20050054570A1
; GENERAL INFORMATION:
;  APPLICANT: Rosen, Craig A.
;  APPLICANT:  Haseltine, William A.
;  TITLE OF INVENTION: Albumin Fusion Proteins
;  FILE REFERENCE: PF574
;  CURRENT APPLICATION NUMBER: US/10/775,180
;  CURRENT FILING DATE:  2004-02-11
;  PRIOR APPLICATION NUMBER: PCT/US02/40892
;  PRIOR FILING DATE: 2002-12-23
;  PRIOR APPLICATION NUMBER: 60/341,811
;  PRIOR FILING DATE: 2001-12-21
;  PRIOR APPLICATION NUMBER: 60/360,000
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: 60/378,950
;  PRIOR FILING DATE: 2002-05-10
;  PRIOR APPLICATION NUMBER: 60/398,008
;  PRIOR FILING DATE: 2002-07-24
;  PRIOR APPLICATION NUMBER: 60/411,355
;  PRIOR FILING DATE: 2002-09-18
;  PRIOR APPLICATION NUMBER: 60/414,984
;  PRIOR FILING DATE: 2002-10-02
;  PRIOR APPLICATION NUMBER: 60/417,611
;  PRIOR FILING DATE: 2002-10-11
;  PRIOR APPLICATION NUMBER: 60/420,246
;  PRIOR FILING DATE: 2002-10-23
;  PRIOR APPLICATION NUMBER: 60/423,623
;  PRIOR FILING DATE: 2002-11-05
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 858
;  SOFTWARE: Patentin Ver. 2.0
; SEQ ID NO 650
;   LENGTH: 14
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-775-180-650

  Query Match             100.0%;  Score 87;  DB 4;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCKNFFWKTFTSC 14
              ||||||||||||||
Db          1 AGCKNFFWKTFTSC 14


Sequence Comparison of SEQ ID NO: 17 with SEQ ID NO: 654 of US20050054570 (US Application No. 10/775,180)

US-10-775-180-654
; Sequence 654, Application US/10775180
; Publication No. US20050054570A1
; GENERAL INFORMATION:
;  APPLICANT: Rosen, Craig A.
;  APPLICANT:  Haseltine, William A.
;  TITLE OF INVENTION: Albumin Fusion Proteins
;  FILE REFERENCE: PF574
;  CURRENT APPLICATION NUMBER: US/10/775,180
;  CURRENT FILING DATE:  2004-02-11
;  PRIOR APPLICATION NUMBER: PCT/US02/40892
;  PRIOR FILING DATE: 2002-12-23
;  PRIOR APPLICATION NUMBER: 60/341,811
;  PRIOR FILING DATE: 2001-12-21
;  PRIOR APPLICATION NUMBER: 60/360,000
;  PRIOR FILING DATE: 2002-02-28
;  PRIOR APPLICATION NUMBER: 60/378,950
;  PRIOR FILING DATE: 2002-05-10
;  PRIOR APPLICATION NUMBER: 60/398,008
;  PRIOR FILING DATE: 2002-07-24
;  PRIOR APPLICATION NUMBER: 60/411,355
;  PRIOR FILING DATE: 2002-09-18
;  PRIOR APPLICATION NUMBER: 60/414,984
;  PRIOR FILING DATE: 2002-10-02
;  PRIOR APPLICATION NUMBER: 60/417,611
;  PRIOR FILING DATE: 2002-10-11
;  PRIOR APPLICATION NUMBER: 60/420,246
;  PRIOR FILING DATE: 2002-10-23
;  PRIOR APPLICATION NUMBER: 60/423,623
;  PRIOR FILING DATE: 2002-11-05
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 858
;  SOFTWARE: Patentin Ver. 2.0
; SEQ ID NO 654
;   LENGTH: 14
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-775-180-654

  Query Match             100.0%;  Score 87;  DB 4;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGCKNFFWKTFTSC 14
              ||||||||||||||
Db          1 AGCKNFFWKTFTSC 14
 
Note:  The US20130157933 is the pre-grant publication for US Application No. 13/078,803, which is a CONTINUATION of US Application No. 10/775,180.  Therefore, the US 2005005457 publication is identical in its disclosure to the US 20130157933 publication.  Furthermore, a visual inspection by the Examiner confirmed that SEQ ID NO: 17 of the instant invention is identical to SEQ ID NOs 650 and 654 of US 20130157933.

	With respect to the limitations of claim 10, Rosen teaches that the human serum albumin can be the albumin disclosed in WO97/24445 (paragraph 0132).  A sequence search shows that this human serum albumin is identical to the albumin encoded by the nucleic acid sequence of SEQ ID NO: 25 (see comparison below).

AAT75084
ID   AAT75084 standard; cDNA; 1758 BP.
XX
AC   AAT75084;
XX
DT   08-OCT-1997  (first entry)
XX
DE   Human serum albumin cDNA.
XX
KW   Human serum albumin; HSA; growth hormone; somatostatin; hGH;
KW   fusion protein; protein secretion; yeast; Saccharomyces cerevisiae;
KW   feed additive; Down's syndrome; ss.
XX
OS   Homo sapiens.
XX
CC PN   WO9724445-A1.
XX
CC PD   10-JUL-1997.
XX
CC PF   19-DEC-1996;   96WO-GB003164.
XX
PR   30-DEC-1995;   95GB-00026733.
XX
CC PA   (DELZ ) DELTA BIOTECHNOLOGY LTD.
XX
CC PI   Ballance DJ;
XX
DR   WPI; 1997-363680/33.
XX
CC PT   Serum albumin-growth hormone fusion protein - useful to treat growth 
CC PT   hormone related diseases, e.g. Down's syndrome.
XX
CC PS   Example 4; Fig 6; 49pp; English.
XX
CC   A cDNA clone (AAT75084) codes for human serum albumin (HSA). It can be 
CC   used to construct gene fusions with human growth hormone (hGH) sequences 
CC   (see also AAT75083). Fusion proteins can be produced (see also AAW22717-
CC   20) in which the HSA and hGH moieties are separated by a flexible linker 
CC   peptide, allowing recombinant protein secretion from yeast host cells. 
CC   The fusion protein has increased serum and storage stability and can be 
CC   used to treat growth hormone related diseases or to stimulate growth and 
CC   meat production in farm animals
XX
SQ   Sequence 1758 BP; 546 A; 350 C; 405 G; 457 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1755;  DB 1;  Length 1758;
  Best Local Similarity   100.0%;  
  Matches 1755;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATGCACACAAGAGTGAGGTTGCTCATCGGTTTAAAGATTTGGGAGAAGAAAATTTCAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GATGCACACAAGAGTGAGGTTGCTCATCGGTTTAAAGATTTGGGAGAAGAAAATTTCAAA 60

Qy         61 GCCTTGGTGTTGATTGCCTTTGCTCAGTATCTTCAGCAGTGTCCATTTGAAGATCATGTA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCCTTGGTGTTGATTGCCTTTGCTCAGTATCTTCAGCAGTGTCCATTTGAAGATCATGTA 120

Qy        121 AAATTAGTGAATGAAGTAACTGAATTTGCAAAAACATGTGTTGCTGATGAGTCAGCTGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAATTAGTGAATGAAGTAACTGAATTTGCAAAAACATGTGTTGCTGATGAGTCAGCTGAA 180

Qy        181 AATTGTGACAAATCACTTCATACCCTTTTTGGAGACAAATTATGCACAGTTGCAACTCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATTGTGACAAATCACTTCATACCCTTTTTGGAGACAAATTATGCACAGTTGCAACTCTT 240

Qy        241 CGTGAAACCTATGGTGAAATGGCTGACTGCTGTGCAAAACAAGAACCTGAGAGAAATGAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGTGAAACCTATGGTGAAATGGCTGACTGCTGTGCAAAACAAGAACCTGAGAGAAATGAA 300

Qy        301 TGCTTCTTGCAACACAAAGATGACAACCCAAACCTCCCCCGATTGGTGAGACCAGAGGTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TGCTTCTTGCAACACAAAGATGACAACCCAAACCTCCCCCGATTGGTGAGACCAGAGGTT 360

Qy        361 GATGTGATGTGCACTGCTTTTCATGACAATGAAGAGACATTTTTGAAAAAATACTTATAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GATGTGATGTGCACTGCTTTTCATGACAATGAAGAGACATTTTTGAAAAAATACTTATAT 420

Qy        421 GAAATTGCCAGAAGACATCCTTACTTTTATGCCCCGGAACTCCTTTTCTTTGCTAAAAGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GAAATTGCCAGAAGACATCCTTACTTTTATGCCCCGGAACTCCTTTTCTTTGCTAAAAGG 480

Qy        481 TATAAAGCTGCTTTTACAGAATGTTGCCAAGCTGCTGATAAAGCTGCCTGCCTGTTGCCA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TATAAAGCTGCTTTTACAGAATGTTGCCAAGCTGCTGATAAAGCTGCCTGCCTGTTGCCA 540

Qy        541 AAGCTCGATGAACTTCGGGATGAAGGGAAGGCTTCGTCTGCCAAACAGAGACTCAAGTGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AAGCTCGATGAACTTCGGGATGAAGGGAAGGCTTCGTCTGCCAAACAGAGACTCAAGTGT 600

Qy        601 GCCAGTCTCCAAAAATTTGGAGAAAGAGCTTTCAAAGCATGGGCAGTAGCTCGCCTGAGC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GCCAGTCTCCAAAAATTTGGAGAAAGAGCTTTCAAAGCATGGGCAGTAGCTCGCCTGAGC 660

Qy        661 CAGAGATTTCCCAAAGCTGAGTTTGCAGAAGTTTCCAAGTTAGTGACAGATCTTACCAAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CAGAGATTTCCCAAAGCTGAGTTTGCAGAAGTTTCCAAGTTAGTGACAGATCTTACCAAA 720

Qy        721 GTCCACACGGAATGCTGCCATGGAGATCTGCTTGAATGTGCTGATGACAGGGCGGACCTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GTCCACACGGAATGCTGCCATGGAGATCTGCTTGAATGTGCTGATGACAGGGCGGACCTT 780

Qy        781 GCCAAGTATATCTGTGAAAATCAAGATTCGATCTCCAGTAAACTGAAGGAATGCTGTGAA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GCCAAGTATATCTGTGAAAATCAAGATTCGATCTCCAGTAAACTGAAGGAATGCTGTGAA 840

Qy        841 AAACCTCTGTTGGAAAAATCCCACTGCATTGCCGAAGTGGAAAATGATGAGATGCCTGCT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AAACCTCTGTTGGAAAAATCCCACTGCATTGCCGAAGTGGAAAATGATGAGATGCCTGCT 900

Qy        901 GACTTGCCTTCATTAGCTGCTGATTTTGTTGAAAGTAAGGATGTTTGCAAAAACTATGCT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GACTTGCCTTCATTAGCTGCTGATTTTGTTGAAAGTAAGGATGTTTGCAAAAACTATGCT 960

Qy        961 GAGGCAAAGGATGTCTTCCTGGGCATGTTTTTGTATGAATATGCAAGAAGGCATCCTGAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1021 TACTCTGTCGTGCTGCTGCTGAGACTTGCCAAGACATATGAAACCACTCTAGAGAAGTGC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TACTCTGTCGTGCTGCTGCTGAGACTTGCCAAGACATATGAAACCACTCTAGAGAAGTGC 1080

Qy       1081 TGTGCCGCTGCAGATCCTCATGAATGCTATGCCAAAGTGTTCGATGAATTTAAACCTCTT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TGTGCCGCTGCAGATCCTCATGAATGCTATGCCAAAGTGTTCGATGAATTTAAACCTCTT 1140

Qy       1141 GTGGAAGAGCCTCAGAATTTAATCAAACAAAATTGTGAGCTTTTTGAGCAGCTTGGAGAG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GTGGAAGAGCCTCAGAATTTAATCAAACAAAATTGTGAGCTTTTTGAGCAGCTTGGAGAG 1200

Qy       1201 TACAAATTCCAGAATGCGCTATTAGTTCGTTACACCAAGAAAGTACCCCAAGTGTCAACT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 TACAAATTCCAGAATGCGCTATTAGTTCGTTACACCAAGAAAGTACCCCAAGTGTCAACT 1260

Qy       1261 CCAACTCTTGTAGAGGTCTCAAGAAACCTAGGAAAAGTGGGCAGCAAATGTTGTAAACAT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 CCAACTCTTGTAGAGGTCTCAAGAAACCTAGGAAAAGTGGGCAGCAAATGTTGTAAACAT 1320

Qy       1321 CCTGAAGCAAAAAGAATGCCCTGTGCAGAAGACTATCTATCCGTGGTCCTGAACCAGTTA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CCTGAAGCAAAAAGAATGCCCTGTGCAGAAGACTATCTATCCGTGGTCCTGAACCAGTTA 1380

Qy       1381 TGTGTGTTGCATGAGAAAACGCCAGTAAGTGACAGAGTCACCAAATGCTGCACAGAATCC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TGTGTGTTGCATGAGAAAACGCCAGTAAGTGACAGAGTCACCAAATGCTGCACAGAATCC 1440

Qy       1441 TTGGTGAACAGGCGACCATGCTTTTCAGCTCTGGAAGTCGATGAAACATACGTTCCCAAA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 TTGGTGAACAGGCGACCATGCTTTTCAGCTCTGGAAGTCGATGAAACATACGTTCCCAAA 1500

Qy       1501 GAGTTTAATGCTGAAACATTCACCTTCCATGCAGATATATGCACACTTTCTGAGAAGGAG 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 GAGTTTAATGCTGAAACATTCACCTTCCATGCAGATATATGCACACTTTCTGAGAAGGAG 1560

Qy       1561 AGACAAATCAAGAAACAAACTGCACTTGTTGAGCTCGTGAAACACAAGCCCAAGGCAACA 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 AGACAAATCAAGAAACAAACTGCACTTGTTGAGCTCGTGAAACACAAGCCCAAGGCAACA 1620

Qy       1621 AAAGAGCAACTGAAAGCTGTTATGGATGATTTCGCAGCTTTTGTAGAGAAGTGCTGCAAG 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 AAAGAGCAACTGAAAGCTGTTATGGATGATTTCGCAGCTTTTGTAGAGAAGTGCTGCAAG 1680

Qy       1681 GCTGACGATAAGGAGACCTGCTTTGCCGAGGAGGGTAAAAAACTTGTTGCTGCAAGTCAA 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 GCTGACGATAAGGAGACCTGCTTTGCCGAGGAGGGTAAAAAACTTGTTGCTGCAAGTCAA 1740

Qy       1741 GCTGCCTTAGGCTTA 1755
              |||||||||||||||
Db       1741 GCTGCCTTAGGCTTA 1755

	With respect to the limitations of claims 13and 15-18, Rosen teaches nucleic acids encoding its fusion proteins (paragraphs 0382-0432), vectors which comprise said nucleic acids (paragraph 0443), and host cells comprising said vectors (paragraph 0434).  Furthermore, as discussed above, Rosen discloses specific SST and albumin sequences, including the nucleic acid sequence for mature human albumin (Fig. 5). Rosen specifically states that its invention encompasses “all polynucleotides that encode SEQ ID NO: 

Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply a (EAAAK)n linker as taught by Chen, and specifically the A(EAAAK)4A linker taught by Shen to the fusion protein of Rosen in order to provide increased fusion protein expression, stability, and biological activity of said fusion protein.  One of ordinary skill would have had a reasonable expectation of success by substituting the A(EAAAK)4A linker of Shen for a linker disclosed by Rosen, as Chen reasonably suggests the benefits (e.g. increased biological activity) of creating fusion proteins with (EAAAK)n linkers.
Furthermore, no more than routine skill would have been required to exchange a linker disclosed by Rosen for the well-known and functionally desirable A(EAAAK)4A linker, as Chen teaches that rigid, -helical linkers such as (EAAAK)n linkers offer advantages over other linkers, such as flexible GGGGS linkers.  Similarly, Shen also teaches advantages (i.e. increased stability and biological activity) of incorporating this linker into a fusion protein.  Finally, it would have been prima facie obvious to combine the invention of Rosen with Chen and Shen to advantageously achieve a somatostatin-albumin fusion protein with increased stability and biological activity.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine an (EAAAK)n linker, and specifically the A(EAAAK)4A linker of Shen with the fusion protein of Rosen, wherein this combination would reasonably be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
	With respect to the specific conformation of the fusion protein, Rosen teaches a limited number of possibilities, including the R1-L-R2-L-R1.  One of ordinary skill would have had the motivation, and ability, to determine the optimal conformation from among the finite number of identified, predictable possible conformations taught by Rosen, and would have had a reasonable expectation of success (see MPEP 2143(I)(E)).  Similarly, with regards to the x1, x2, y1, or y2 values recited in claim 1 and dependent 


	Applicants’ arguments
	In the response received on 1/4/2021, the Applicants argue that Chen would not have led one of ordinary skill in the art towards the use of the A(EAAAK)4A linker, but instead would have led the skilled artisan to a different linker.  Specifically, Chen teaches that inserting a leucine (“L”) and glutamic acid (“E”) between two separate A(EAAAK)4A sequences works best even when compared to the A(EAAAK)4A linker without L and E.
	In particular, the Applicants assert that Chen teaches that a helical (H4)2 linker - A(EAAAK)4ALEA(EAAAK)4A greatly improved the expression level of human growth hormone (hGH)-transferrin (Tf) fusion proteins compared to the fusion proteins without the linker (Chen at p. 9, 4th paragraph).  This effect was also noted when the (H4)2 linker was inserted between G-CSF and transferrin (Chen at p. 9, 5th paragraph).  Chen also tested various linkers in G-CSF-transferrin fusion proteins, and fusions with the (H4)2 linker exhibited the highest in vitro G-CSF bioactivity, with approximately 10-fold higher activity than the fusion protein without a linker, and also higher in vivo efficacy (Chen at p. 10, 3rd paragraph).  
	The Applicants argue that in view of these results, Chen not only fails to make up for the deficiencies of Rosen and Shen, but would actually lead one of ordinary skill in the art away from Applicants’ claimed invention, and towards a different linker (A(EAAAK)4ALEA(EAAAK)4A) which contains additional leucine and glutamic acid residues.

	Response
	These arguments have been fully considered and are not persuasive.  Chen teaches that rigid helical linkers comprising the A(EAAAK)n sequence are useful linkers for fusion proteins comprising therapeutic proteins.  Chen does show that incorporation of the (H4)2 linker (A(EAAAK)4ALEA(EAAAK)4A) in transferrin fused to either hGH or C-CSF improved expression.  However, this improved expression appears to be relative to fusion proteins without a linker, or with a flexible (GGGGS)3 linker, and not relative to other A(EAAAK)n linkers (Chen at p. 9, 4th and 5th paragraphs).  Chen does appear to compare the (H4)2 n linkers at p. 10, 3rd paragraph, but while use of the (H4)2 linker did produce G-CSF-transferrin fusion proteins with the highest biological activity, it does teach that fusion proteins comprising other A(EAAAK)n linkers also exhibited improved biological activity compared to fusions without a linker.  Similarly, Chen shows that fusions of human serum albumin and IFN-2b with rigid helical linkers (AEAAAKEAAAKA) resulted in a fusion protein with higher biological activity than observed with fusions comprising a flexible linker or a proline-rich linker (p. 10, 4th paragraph).  In view of these teachings, one of ordinary skill would have reasonably expected that a rigid helical A(EAAAK)n linker would be preferable for separating the components of a fusion protein comprising a biologically active molecule and human serum albumin because the resulting fusion protein comprising such linkers would exhibit higher expression and biological activity compared to fusions without said linker.
	With respect to Applicants’ arguments that Chen would have led one of ordinary skill specifically to the (H4)2 linker (A(EAAAK)4ALEA(EAAAK)4A), one of ordinary skill would have known, via Chen’s teachings, that A(EAAAK)n linkers are rigid helical linkers which are useful for separating components of fusion proteins.  Furthermore, a skilled artisan would have known that the (H4)2 linker is one of several possible rigid helical linkers, and Shen teaches that A(EAAAK)4A linkers are useful for improving expression of fusion proteins comprising albumin (Shen at paragraphs 0009-0013; Fig. 1; claim 7).  One of ordinary skill would therefore have been able to select an A(EAAAK)4A linker from among the finite number of predictable possibilities, wherein combining this linker with the fusion protein of Rosen would yield predictable results in view of the teachings of Chen and the specific teachings of Shen to utilize this linker for albumin fusion proteins (see MPEP 2143(I)(A-E), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
	In particular, Shen specifically suggests the use of the A(EAAAK)4A linker for albumin fusion proteins, and Chen’s teachings would have reasonably suggested that use of this linker in an albumin fusion protein, such as the SST-albumin fusions of Rosen, would produce a fusion protein with increased expression and biological activity compared to a fusion without said linker.


Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner
Art Unit 1646